DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1a.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
1b.	The amendment filed on 09 August 2021 has been entered. 
1c.	The drawings filed on 18 June 2019 are acceptable.
1d.	Receipt is acknowledged of certified copies of papers required by 37 CDR 1.55.
Election/Restriction: 

1e.	Applicant's election of Group I (claims 1-11, 13, 27, 199, 201, 287), filed on 09 August 2021 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
Claim Status:
1f.	Claims 1-11, 13, 27, 199, 201, 287 are pending and under consideration.  

Information Disclosure Statement:

2.	The information disclosure statement, (IDS) filed on 14 November 2019 has been received and complies with the provisions of 37 CFR §1.97 and §1.98.  It has been placed in the application file and the information referred to therein has been considered as to the merits. Please see the attached form. 

Double Patenting Rejections, Non-statutory:
In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

U.S. Patent 10,206,999, (two common inventors as instant application), in view of Sambrook et al. (Molecular Cloning A Laboratory Manual, 2nd edition, Cold Spring Harbor, N.Y., 1989, pages 2.43-2.84) and Jaye et al. (Nucl Acids Res 11(8): 2325-2355, 1983).  
Although the conflicting claims are not identical, they are not patentably distinct from each other.  The instant claims, for example, are directed to a nucleic acid encoding a recombinant antibody comprising the HCDR1-3 of SEQ ID NO:1, 9, 15, respectively and the LCDR1-3 of SEQ ID NO:21, 25, 29, respectively; wherein the antibody specifically binds to Leukemia Inhibitory Factor (LIF); wherein the antibody comprises an amino acid sequence at least 90% identical to the amino acid sequence set forth in SEQ ID NO: 92 and a heavy chain comprising an amino acid sequence at least 90% identical to the amino acid sequence set forth in SEQ ID NO: 88; wherein the VH is identical to SEQ ID NO:72 and VL is identical to SEQ ID NO:76. 
 Meanwhile, the ‘999 patent claims recite a recombinant antibody comprising the HCDR1-3 of SEQ ID NO:1, 9, 15, respectively and the LCDR1-3 of SEQ ID NO:21, 25, 29, respectively; wherein the antibody specifically binds to Leukemia Inhibitory Factor (LIF); wherein the antibody comprises an amino acid sequence at least 90% identical to the amino acid sequence set forth in SEQ ID NO: 92 and a heavy chain comprising an amino acid sequence at least 90% identical to the amino acid sequence set forth in SEQ ID NO: 88; wherein the VH is identical to SEQ ID NO:72 and VL is identical to SEQ ID NO:76.  It is noted that the HCDR and LCDR sequences (and VH and VL sequences) recited in the claims of the ‘999 patent are 100% identical to the HCDR and 
Although the ‘999 patent claims are directed to a recombinant antibody comprising HCDR and LCDR amino acid sequences (and the instant claims are directed to nucleic acids encoding such), the nucleic acid sequences that encode the patented antibody amino acid sequences can be determined and isolated by conventional methodologies known to one of skill in the art in view of the methods taught by Sambrook et al. (Molecular Cloning A Laboratory Manual, 2nd edition, Cold Spring Harbor, N.Y., 1989, pages 2.43-2.84) and Jaye et al. (Nucl Acids Res 11(8): 2325-2355, 1983).  One skilled in the art can also use commercially available computer software to translate the polypeptide sequences of the '999 patent to nucleic acid sequences (see for example, U.S. Patent 6,399,857; column 6, lines 50-57).  There are sets of three nucleotides that make up a codon, many amino acids are specified by more than one codon (degeneracy of the code), and 61 of the 64 possible combinations of three bases are used to code for specific amino acids (the other three code for stop signals) (see Lewin, B. Genes IV, Oxford: Oxford University Press, 1990; pages 118-120, Figure 7.7).  
Thus, it would have been obvious to the person of ordinary skill in the art at the time the invention was made to modify the recombinant anti-LIF antibodies of the ‘999 patent claims by isolating the nucleic acids encoding such, as taught by Sambrook and Jaye et al.  The person of ordinary skill in the art would have been motivated to make that modification because the antibodies of the ‘999 patent are antagonistic anti-LIF antibodies that comprise optimized CDR sequences (i.e., antagonize or block LIF KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007)).  
Applicant is also reminded that the U.S. Court of Appeals for the Federal Circuit has concluded that the protection of 35 U.S.C. 121 does not extend to all types of continuing applications, stating that "the protection afforded by section 121 to applications (or patents issued therefrom) filed as a result of a restriction requirement is limited to divisional applications." Pfizer, Inc. v. Teva Pharmaceuticals USA, Inc., 518 F.3d 1353, 1362, 86 USPQ2d 1001, 1007-1008 (Fed. Cir. 2008); (see also MPEP § 804.01). The instant application is unrelated to U.S. Patent application 15/880,906 (now U.S. Patent 10,206,999) and thus, prohibition against nonstatutory double patenting under 35 U.S.C. 121 does not apply.
Therefore, the claimed invention is unpatentable over the claims of U.S. Patent No. 10,206,999 in view of Sambrook et al. and Jaye et al. 

3b.	Claims 1-11, 13, 27, 199, 201, 287 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-16 of U.S. Patent 10,583,191, nd edition, Cold Spring Harbor, N.Y., 1989, pages 2.43-2.84) and Jaye et al. (Nucl Acids Res 11(8): 2325-2355, 1983).  
Although the conflicting claims are not identical, they are not patentably distinct from each other.  The instant claims, for example, are directed to a nucleic acid encoding a recombinant antibody comprising the HCDR1-3 of SEQ ID NO:1, 9, 15, respectively and the LCDR1-3 of SEQ ID NO:21, 25, 29, respectively; wherein the antibody specifically binds to Leukemia Inhibitory Factor (LIF); wherein the antibody comprises an amino acid sequence at least 90% identical to the amino acid sequence set forth in SEQ ID NO: 92 and a heavy chain comprising an amino acid sequence at least 90% identical to the amino acid sequence set forth in SEQ ID NO: 88; wherein the VH is identical to SEQ ID NO:72 and VL is identical to SEQ ID NO:76.
Meanwhile, the ‘191 patent claims, for example, recite a method of treating cancer in a subject, comprising administering to the subject a composition comprising antibody specifically binds to Leukemia Inhibitory Factor (LIF); wherein the antibody comprises the HCDR1-3 of SEQ ID NO:1, 9, 15, respectively and the LCDR1-3 of SEQ ID NO:21, 25, 29, respectively; wherein the antibody specifically binds to Leukemia Inhibitory Factor (LIF); wherein the antibody comprises an amino acid sequence at least 90% identical to the amino acid sequence set forth in SEQ ID NO: 92 and a heavy chain comprising an amino acid sequence at least 90% identical to the amino acid sequence set forth in SEQ ID NO: 88; wherein the VH is identical to SEQ ID NO:72 and VL is identical to SEQ ID NO:76.  

Although the claims of the ‘191 patent are directed to methods of administering the anti-LIF antibody and the instant claims are directed to nucleic acids encoding the antibody, the nucleic acid sequences that encode the administered antibody can be determined and isolated by conventional methodologies known to one of skill in the art in view of the methods taught by Sambrook et al. (Molecular Cloning A Laboratory Manual, 2nd edition, Cold Spring Harbor, N.Y., 1989, pages 2.43-2.84) and Jaye et al. (Nucl Acids Res 11(8): 2325-2355, 1983).  One skilled in the art can also use commercially available computer software to translate the polypeptide sequences of the ‘191 patent to nucleic acid sequences (see for example, U.S. Patent 6,399,857; column 6, lines 50-57).  There are sets of three nucleotides that make up a codon, many amino acids are specified by more than one codon (degeneracy of the code), and 61 of the 64 possible combinations of three bases are used to code for specific amino acids (the other three code for stop signals) (see Lewin, B. Genes IV, Oxford: Oxford University Press, 1990; pages 118-120, Figure 7.7).  
Thus, it would have been obvious to the person of ordinary skill in the art at the time the invention was made to modify the administered anti-LIF antibodies of the ‘191 patent claims by isolating the nucleic acids encoding such, as taught by Sambrook and Jaye et al.  The person of ordinary skill in the art would have been motivated to make 
The person of ordinary skill in the art reasonably would have expected success because the generation and isolation of nucleic acids via reverse genetics, as taught by Sambrook and Jaye et al., was already being performed at the time the invention was made.  There are a limited number of methods to do such and thus, the person of ordinary skill has good reason to pursue the known options within his or her technical grasp.  If this leads to anticipated success, it is likely not the product of innovation but of ordinary skill and common sense (see KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007)).  


3c.	Claims 1-11, 13, 27, 199, 201, 287 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 34-36, 43-49 of copending Application No. 17/046,599, (three common inventors as instant application),  in view of Sambrook et al. (Molecular Cloning A Laboratory Manual, 2nd edition, Cold Spring Harbor, N.Y., 1989, pages 2.43-2.84), Jaye et al. (Nucl Acids Res 11(8): 2325-2355, 1983). 
Although the conflicting claims are not identical, they are not patentably distinct from each other.  The instant claims, for example, are directed to a nucleic acid encoding a recombinant antibody comprising the HCDR1-3 of SEQ ID NO:1, 9, 15, 1-3 of SEQ ID NO:21, 25, 29, respectively; wherein the antibody specifically binds to Leukemia Inhibitory Factor (LIF); wherein the antibody comprises an amino acid sequence at least 90% identical to the amino acid sequence set forth in SEQ ID NO: 92 and a heavy chain comprising an amino acid sequence at least 90% identical to the amino acid sequence set forth in SEQ ID NO: 88; wherein the VH is identical to SEQ ID NO:72 and VL is identical to SEQ ID NO:76.
Meanwhile, the claims of the ‘599 application, for example, recite a method of treating cancer in a subject, comprising administering to the subject a composition comprising antibody specifically binds to Leukemia Inhibitory Factor (LIF); wherein the antibody comprises HCDR1-3 of SEQ ID NO:1, 4, 6, respectively and the LCDR1-3 of SEQ ID NO:9, 11, 13, respectively; wherein the antibody comprises the variable light chain has the amino acid sequence set forth in SEQ ID NO: 72; and the variable heavy chain has the amino acid sequence set forth in SEQ ID NO: 76. 
Claims 1-11, 13, 27, 199, 201, 287 of the instant application and claims 1-16 of the ‘599 application recite the same antibody that binds LIF.  The instant HCDR of SEQ ID NO:1, 9, 15 are 100% identical to the HCDR of SEQ ID NO:1, 4, 6 of ‘599;  and the instant LCDR sequences of SEQ ID NO:21, 25, 29 are 100% identical to the LCDR of SEQ ID NO:9, 11, 13 of ‘599.  Moreover the variable light chain of SEQ ID NO: 72; and the variable heavy of SEQ ID NO:76 recited in instant claims 27 and 287 are identical to the variable light chain of SEQ ID NO: 42; and the variable heavy of SEQ ID NO:46 recited in claims 43-44 of ‘599 application. 
Although the claims of the ‘599 application are directed to methods of administering the anti-LIF antibody and the instant claims are directed to nucleic acids nd edition, Cold Spring Harbor, N.Y., 1989, pages 2.43-2.84) and Jaye et al. (Nucl Acids Res 11(8): 2325-2355, 1983).  One skilled in the art can also use commercially available computer software to translate the polypeptide sequences of the ‘599 application to nucleic acid sequences (see for example, U.S. Patent 6,399,857; column 6, lines 50-57).  There are sets of three nucleotides that make up a codon, many amino acids are specified by more than one codon (degeneracy of the code), and 61 of the 64 possible combinations of three bases are used to code for specific amino acids (the other three code for stop signals) (see Lewin, B. Genes IV, Oxford: Oxford University Press, 1990; pages 118-120, Figure 7.7).  
Thus, it would have been obvious to the person of ordinary skill in the art at the time the invention was made to modify the administered anti-LIF antibodies of the ‘599 application claims by isolating the nucleic acids encoding such, as taught by Sambrook and Jaye et al.  The person of ordinary skill in the art would have been motivated to make that modification because the antibodies of the ‘599 application are antagonistic anti-LIF antibodies that comprise optimized CDR sequences (i.e., antagonize or block LIF activity) and LIF is highly overexpressed across multiple tumor types (see ‘599, examples 9, 11, and figure 5).
The person of ordinary skill in the art reasonably would have expected success because the generation and isolation of nucleic acids via reverse genetics, as taught by Sambrook and Jaye et al., was already being performed at the time the invention was KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007)).  
This is a provisional statutory double patenting rejection since the claims directed to the same invention have not in fact been patented.


3d.	Claims 1-11, 13, 27, 199, 201, 287 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-15, 26-27 of copending Application No. 17/055,279, (two common inventors as instant application),  in view of Sambrook et al. (Molecular Cloning A Laboratory Manual, 2nd edition, Cold Spring Harbor, N.Y., 1989, pages 2.43-2.84), Jaye et al. (Nucl Acids Res 11(8): 2325-2355, 1983). 
Although the conflicting claims are not identical, they are not patentably distinct from each other.  The instant claims, for example, are directed to a nucleic acid encoding a recombinant antibody comprising the HCDR1-3 of SEQ ID NO:1, 9, 15, respectively and the LCDR1-3 of SEQ ID NO:21, 25, 29, respectively; wherein the antibody specifically binds to Leukemia Inhibitory Factor (LIF); wherein the antibody specifically binds to Leukemia Inhibitory Factor (LIF); wherein the antibody comprises an amino acid sequence at least 90% identical to the amino acid sequence set forth in SEQ ID NO: 92 and a heavy chain comprising an amino acid sequence at least 90% 
Meanwhile, the ‘279 claims, for example, recite a method of treating cancer in a subject, comprising administering to the subject a composition comprising antibody specifically binds to Leukemia Inhibitory Factor (LIF); wherein the antibody comprises HCDR1-3 of SEQ ID NO:1, 4, 6, respectively and the LCDR1-3 of SEQ ID NO:9, 11, 13, respectively; wherein the antibody comprises the variable light chain has the amino acid sequence set forth in SEQ ID NO: 42; and the variable heavy chain has the amino acid sequence set forth in SEQ ID NO: 46. 
Claims 1-11, 13, 27, 199, 201, 287 of the instant application and claims 1-15, 26-27 of the ‘279 application recite the same antibody that binds LIF.  The instant HCDR of SEQ ID NO:1, 9, 15 are 100% identical to the HCDR of SEQ ID NO:1, 4, 6 of ‘279;  and the instant LCDR sequences of SEQ ID NO:21, 25, 29 are 100% identical to the LCDR of SEQ ID NO:9, 11, 13 of ‘279.  Moreover the variable light chain of SEQ ID NO: 72; and the variable heavy of SEQ ID NO:76 recited in instant claims 27 and 287 are identical to the variable light chain of SEQ ID NO: 42; and the variable heavy of SEQ ID NO:46 recited in claims 26, 27 of ‘279 application. 
Although the claims of the ‘279 application are directed to methods of administering the anti-LIF antibody and the instant claims are directed to nucleic acids encoding the antibody, the nucleic acid sequences that encode the administered antibody can be determined and isolated by conventional methodologies known to one of skill in the art in view of the methods taught by Sambrook et al. (Molecular Cloning A Laboratory Manual, 2nd edition, Cold Spring Harbor, N.Y., 1989, pages 2.43-2.84) and Genes IV, Oxford: Oxford University Press, 1990; pages 118-120, Figure 7.7).  
Thus, it would have been obvious to the person of ordinary skill in the art at the time the invention was made to modify the administered anti-LIF antibodies of the ‘279 application claims by isolating the nucleic acids encoding such, as taught by Sambrook and Jaye et al.  The person of ordinary skill in the art would have been motivated to make that modification because the antibodies of the ‘279 application are antagonistic anti-LIF antibodies that comprise optimized CDR sequences (i.e., antagonize or block LIF activity) and LIF is highly overexpressed across multiple tumor types (see ‘279 examples 9, 11, and figure 5).
The person of ordinary skill in the art reasonably would have expected success because the generation and isolation of nucleic acids via reverse genetics, as taught by Sambrook and Jaye et al., was already being performed at the time the invention was made.  There are a limited number of methods to do such and thus, the person of ordinary skill has good reason to pursue the known options within his or her technical grasp.  If this leads to anticipated success, it is likely not the product of innovation but of KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007)).  
This is a provisional statutory double patenting rejection since the claims directed to the same invention have not in fact been patented.


3e.	Claims 1-11, 13, 27, 199, 201, 287 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 6-7, 10-14 of copending Application 17/252,449, (three common inventors as instant application),  in view of Sambrook et al. (Molecular Cloning A Laboratory Manual, 2nd edition, Cold Spring Harbor, N.Y., 1989, pages 2.43-2.84), Jaye et al. (Nucl Acids Res 11(8): 2325-2355, 1983). 
Although the conflicting claims are not identical, they are not patentably distinct from each other.  The instant claims are directed to a nucleic acid encoding a recombinant antibody comprising the HCDR1-3 of SEQ ID NO:1, 9, 15, respectively and the LCDR1-3 of SEQ ID NO:21, 25, 29, respectively; wherein the antibody specifically binds to Leukemia Inhibitory Factor (LIF); wherein the antibody specifically binds to Leukemia Inhibitory Factor (LIF); wherein the antibody comprises an amino acid sequence at least 90% identical to the amino acid sequence set forth in SEQ ID NO: 92 and a heavy chain comprising an amino acid sequence at least 90% identical to the amino acid sequence set forth in SEQ ID NO: 88; wherein the VH is identical to SEQ ID NO:72 and VL is identical to SEQ ID NO:76.
1-3 of SEQ ID NO:1, 4, 6, respectively and the LCDR1-3 of SEQ ID NO:9, 11, 13, respectively; wherein the antibody comprises the variable light chain has the amino acid sequence set forth in SEQ ID NO: 42; and the variable heavy chain has the amino acid sequence set forth in SEQ ID NO: 46. 
Claims 1-11, 13, 27, 199, 201, 287 of the instant application and claims 1-15, 26-27 of the ‘449 application recite the same antibody that binds LIF.  The instant HCDR of SEQ ID NO:1, 9, 15 are 100% identical to the HCDR of SEQ ID NO:1, 4, 6 of ‘449;  and the instant LCDR sequences of SEQ ID NO:21, 25, 29 are 100% identical to the LCDR of SEQ ID NO:9, 11, 13 of ‘449.  Moreover the variable light chain of SEQ ID NO: 72; and the variable heavy of SEQ ID NO:76 recited in instant claims 27 and 287 are identical to the variable light chain of SEQ ID NO: 42; and the variable heavy of SEQ ID NO:46 recited in claims 13-14 of ‘449 application. 
Although the claims of the ‘449 application are directed to methods of administering the anti-LIF antibody and the instant claims are directed to nucleic acids encoding the antibody, the nucleic acid sequences that encode the administered antibody can be determined and isolated by conventional methodologies known to one of skill in the art in view of the methods taught by Sambrook et al. (Molecular Cloning A Laboratory Manual, 2nd edition, Cold Spring Harbor, N.Y., 1989, pages 2.43-2.84) and Jaye et al. (Nucl Acids Res 11(8): 2325-2355, 1983).  One skilled in the art can also use commercially available computer software to translate the polypeptide sequences of the Genes IV, Oxford: Oxford University Press, 1990; pages 118-120, Figure 7.7).  
Thus, it would have been obvious to the person of ordinary skill in the art at the time the invention was made to modify the administered anti-LIF antibodies of the ‘449 application claims by isolating the nucleic acids encoding such, as taught by Sambrook and Jaye et al.  The person of ordinary skill in the art would have been motivated to make that modification because the antibodies of the ‘449 application are antagonistic anti-LIF antibodies that comprise optimized CDR sequences (i.e., antagonize or block LIF activity) and LIF is highly overexpressed across multiple tumor types (see ‘449 examples 9, 11, and figure 5).
The person of ordinary skill in the art reasonably would have expected success because the generation and isolation of nucleic acids via reverse genetics, as taught by Sambrook and Jaye et al., was already being performed at the time the invention was made.  There are a limited number of methods to do such and thus, the person of ordinary skill has good reason to pursue the known options within his or her technical grasp.  If this leads to anticipated success, it is likely not the product of innovation but of ordinary skill and common sense (see KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007)).  
provisional statutory double patenting rejection since the claims directed to the same invention have not in fact been patented.

Conclusion:
4.	No claim is allowed.
Advisory Information:
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FOZIA M HAMUD whose telephone number is (571)272-0884. The examiner can normally be reached Monday-Friday 8AM-4:30Pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joanne Hama can be reached on 571-272-2911. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/FOZIA M HAMUD/Examiner, Art Unit 1647                                                                                                                                                                                                        02 November 2021

/BRIDGET E BUNNER/Primary Examiner, Art Unit 1647